Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant was an employee of the State Hospital for the Insane at Bartonville. She claims the loss of a finger called the index finger and the loss of the second finger of the right hand which injury she claims -she sustained while employed in the performance of her duties and in the exercise of ordinary care for her personal safety. There seems to be but little question as to the facts alleged and the only question that remains for the court to consider is the amount of the award that should be allowed. The Attorney General comes and makes defense and admits that if there should be any allowance made the sum of Four Hundred and Twenty-five ($425.00) Dollars, would be proper taking into consideration medical services in the matter. This court is of the opinion that the amount suggested would be a fair and just allowance for the claimant. • Therefore the court recommends that the sum of Four Hundred and Twenty-five ($425.00) Dollars, be allowed the. claimant.